

EXHIBIT 10.18




AMENDMENT NUMBER 3
TO THE
OCCIDENTAL PETROLEUM CORPORATION
SUPPLEMENTAL RETIREMENT PLAN II
Effective as of January 1, 2005
Amended and Restated as of November 1, 2008




The Occidental Petroleum Corporation Supplemental Retirement Plan II (Effective
as of January 1, 2005, Amended and Restated as of November 1, 2008) is hereby
amended as of January 1, 2011, as follows:


1.           The following new paragraphs are added following the first
paragraph in the definition of “Employee” in Section 2.1(n) of the Plan:


“In addition to the individuals described above, an Employee for purposes of
this Plan also shall include the following:



 
“(1)
Individuals who participate or are eligible to participate in the THUMS Long
Beach Company Savings and Investment Plan or the THUMS Long Beach Company
Pension Plan in 2008; and
       
“(2)
Individuals who are employed by Tidelands Oil Production Company on December 31,
2010.



“An individual described in (1) or (2) above shall be eligible to participate in
this Plan if he or she meets the applicable requirements under Section 3.1, even
if he or she is not eligible to participate in the Retirement Plan, provided,
that in no event shall such an individual be eligible for any benefits under
this Plan that are conditioned on eligibility for the Retirement Plan unless and
until he or she becomes eligible for the Retirement Plan.”


2.           The following new paragraph is added at the end of Section 3.1 of
the Plan:


“Notwithstanding the foregoing, an Employee who is employed by Tidelands Oil
Production Company on December 31, 2010 and who meets the requirements of
subsection (b) or (d) above on January 1, 2011 shall become a Participant on
January 1, 2011.”


3.           Section 4.3(b)(1) is amended by deleting the term “Participant” in
the first sentence therein and replacing it with “Employee.”
 
 
 
 
4.           The following new sentence is added at the end of Section 5.2(a)(1)
of the Plan:


“An Employee who is employed by Tidelands Oil Production Company on December 31,
2010 and is scheduled to become a Participant on January 1, 2011 shall make such
elections by December 31, 2010.”


5.           Except as amended above, the terms of the Plan as in effect prior
to this amendment shall continue unchanged.




*  *  *   *   *   *   *   *   *   *